
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1110
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  prevent caller ID spoofing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Harassment through Outbound
			 Number Enforcement Act of 2009 or the PHONE Act of 2009.
		2.Caller ID spoofing
			(a)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
				
					1041.Caller ID spoofing
						(a)OffenseWhoever, in or affecting interstate or
				foreign commerce, knowingly uses or provides to another—
							(1)false caller ID information with intent
				wrongfully to obtain anything of value; or
							(2)caller ID information pertaining to an
				actual person or other entity without that person’s or entity’s consent and
				with intent to deceive any person or other entity about the identity of the
				caller;
							shall be punished as provided in
				subsection (b).(b)PunishmentWhoever violates subsection (a)
				shall—
							(1)if the offense is a violation of subsection
				(a)(1), be fined under this title or imprisoned not more than 5 years, or both;
				and
							(2)if the offense is a violation of subsection
				(a)(2), be fined under this title or imprisoned not more than one year, or
				both.
							(c)Law enforcement exceptionThis section does not prohibit lawfully
				authorized investigative, protective, or intelligence activity of a law
				enforcement agency of the United States, a State, or a political subdivision of
				a State, or of an intelligence agency of the United States, or any activity
				authorized under chapter 224 of this title.
						(d)Forfeiture
							(1)In generalThe court, in imposing sentence on a person
				who is convicted of an offense under this section, shall order that the
				defendant forfeit to the United States—
								(A)any property, real or personal,
				constituting or traceable to gross proceeds obtained from such offense;
				and
								(B)any equipment, software or other technology
				used or intended to be used to commit or to facilitate the commission of such
				offense.
								(2)ProceduresThe procedures set forth in section 413 of
				the Controlled Substances Act (21 U.S.C. 853), other than subsection (d) of
				that section, and in Rule 32.2 of the Federal Rules of Criminal Procedure,
				shall apply to all stages of a criminal forfeiture proceeding under this
				section.
							(e)DefinitionsIn this section—
							(1)the term caller ID
				information means any identifying information regarding the origination
				of a telephone call, including the name or the telephone number of the caller,
				that is transmitted with the telephone call;
							(2)the term telephone call
				means a call made or received using any real time voice communications service,
				regardless of the technology or network used; and
							(3)the term State includes a
				State of the United States, the District of Columbia, and any commonwealth,
				territory, or possession of the United
				States.
							.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 47 of title 18, United States Code, is amended by adding at the end the
			 following new item:
				
					
						1041. Caller ID
				spoofing.
					
					.
			3.Other specified unlawful activities for
			 money launderingSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 section 1037 (relating to fraud and related activity in connection with
			 electronic mail), section 1041 (relating to caller ID spoofing), before
			 section 1111.
		
	
		
			Passed the House of
			 Representatives December 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
